18 F.3d 954
305 U.S.App.D.C. 194
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America,v.Marvin J. JENNINGS, Appellant.
No. 92-3187.
United States Court of Appeals, District of Columbia Circuit.
March 3, 1994.

Before:  MIKVA, Chief Judge, WILLIAMS and SENTELLE, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs and arguments by counsel.  After full review of the issues presented, the court concludes that appropriate disposition of the appeal does not warrant an opinion.  See D.C.Cir.Rule 36(b).  On consideration of the foregoing, it is


2
ORDERED and ADJUDGED by the court that the judgment of the district court be affirmed.  We note that reversal is rarely appropriate for asserted errors in instructions to the jury.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41(a).